Citation Nr: 0525502	
Decision Date: 09/16/05    Archive Date: 09/29/05

DOCKET NO.  03-02 136	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for dermatitis and onychomycosis of the feet.

ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from an October 2001 
rating decision of the Pittsburgh, Pennsylvania Regional 
Office (RO) that granted service connection for dermatitis 
and onychomycosis of the feet, rated 10 percent disabling 
from March 2, 2001.  The veteran expressed dissatisfaction 
with the 10 percent rating awarded and has perfected an 
appeal to the Board.  

Because the veteran has disagreed with the initial disability 
rating of zero percent assigned for his service-connected 
dermatitis and onychomycosis, the Board has characterized the 
issue as involving the propriety of the initial evaluation 
assigned following the grant of service connection. See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999); AB v. Brown, 
6 Vet. App. 35, 38 (1993).

The Board remanded this issue in January 2004.  


FINDINGS OF FACT

1.  Dermatitis and onychomycosis are confined to the feet, 
and are primarily manifested by symptoms that include 
occasional exudation and itching with less than five percent 
involvement of the feet; no ulceration, or neurological 
manifestation is clinically indicated.

2.  Systemic therapy has not been required for more than six 
weeks in a 12-month period. 


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
dermatitis and onychomycosis of the feet have not been met. 
38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 4.7, 4.118, Diagnostic Codes 7806, 7813, 7816 (2002 & 
2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The veteran was furnished with a statement of the case and a 
supplemental statement of the case that contained a 
discussion of the rating criteria and the ways in which his 
disability failed to meet the criteria for a higher 
evaluation.  The Board's remand also contained some 
discussion of the criteria for a higher evaluation.  The 
information provided by the RO and the Board served to inform 
the veteran of the evidence needed to substantiate the claim.

In a letter dated in January 2004, VA's Appeals Management 
Center (AMC) informed the veteran of what evidence he was 
responsible for obtaining, and what evidence VA would 
undertake to secure.  He was also told to provide any 
evidence or information he had pertaining to his claim.

In Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004), 
the United States Court of Appeals for Veterans Claims 
(Court) held that VCAA required notice should generally be 
provided prior to the initial denial.  The Court went on to 
say that its decision was not meant to invalidate any 
existing decision made prior to such notice, and even that VA 
would satisfy the VCAA notice requirements by ensuring that 
the proper notice was ultimately provided, or by providing an 
analysis as to why the claimant was not prejudiced by the 
absence of such notice.  Id, at 120, 122-4.  The Court has 
since held that delayed notice is generally not prejudicial 
to a claimant.  Mayfield v. Nicholson, 19 Vet. App. 103, 123-
4.

In any event, the veteran in this case was not prejudiced by 
the delayed notice.  He had the opportunity to submit or 
report evidence or information after the notices, and to have 
his claim adjudicated on a de novo basis.  

VA has complied with its duty to assist the veteran by 
affording him examinations, and obtaining all relevant 
records reported in the record.

Pertinent Law and Regulations

The October 2001 rating decision assigned the 10 percent 
rating under the provisions of 38 C.F.R. § 4.118, Diagnostic 
Codes 7899-7813 of the VA rating schedule.  38 C.F.R. Part 4 
(2004).

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate Diagnostic 
Codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where an 
increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
where, as here, the question for consideration is the 
propriety of the initial evaluation assigned, evaluation of 
the medical evidence since the grant of service connection 
and consideration of the appropriateness of a "staged rating" 
is required. See Fenderson, 12 Vet. App. at 126.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7 (2004).

The Board notes that the schedular criteria by which 
dermatological disorders are rated changed during the course 
of this appeal. See 67 Fed. Reg. 49590-49599 (July 31, 2002) 
(effective August 30, 2002) codified at 38 C.F.R.§ 4.118 
(2004).  The VA General Counsel has held that where a law or 
regulation changes during the pendency of a claim for 
increased rating, the Board should first determine whether 
application of the revised version would produce retroactive 
results.  In particular, a new rule may not extinguish any 
rights or benefits the claimant had prior to enactment of the 
new rule. See VAOPGCPREC 7-2003 (Nov. 19, 2003).  However, if 
the revised version of the regulation is more favorable, the 
implementation of that regulation under 38 U.S.C.A. 
§ 5110(g), can be no earlier than the effective date of that 
change.  The VA can apply only the earlier version of the 
regulation for the period prior to the effective date of the 
change.

In the instant case, the RO has evaluated the service-
connected skin condition of the veteran's feet under a 
diagnostic code that rates impairment resulting from 
dermatophytosis. See 38 C.F.R. § 4.118, Diagnostic Code 7813.  
According to the old rating criteria, dermatophytosis is 
rated by analogy to eczema, depending upon the location, 
extent, and repugnance or otherwise disabling character of 
manifestations. 38 C.F.R. § 4.118, Diagnostic Code 7813 
(2002).

Under the old rating criteria, evidence of slight, if any, 
exfoliation, exudation, or itching caused by eczema (if on a 
nonexposed surface or small area) will result in the 
assignment of a noncompensable evaluation. 38 C.F.R. § 4.118, 
Diagnostic Code 7806 (2002).  A compensable rating of 10 
percent requires evidence of exfoliation, exudation, or 
itching, if involving an exposed surface or extensive area.  
A 30 percent rating requires evidence of constant exudation 
or itching, extensive lesions, or marked disfigurement.  A 50 
percent rating necessitates evidence of ulceration, extensive 
exfoliation, or crusting and systemic or nervous 
manifestations, or exceptional repugnance. Id.

According to the revised rating criteria of 38 C.F.R. 
§ 4.118, Code 7806 (2004), a 10 percent evaluation for 
dermatitis or eczema requires evidence of exposure to at 
least 5 percent, but less than 20 percent, of the entire body 
or at least 5 percent, but less than 20 percent, of exposed 
areas affected; or the need for intermittent systemic therapy 
such as corticosteroids or other immunosuppressive drugs for 
a total duration of less than six weeks during the past 12-
month period.  A 30 percent rating requires evidence of 
exposure from 20 percent to 40 percent of the entire body or 
20 percent to 40 percent of exposed areas affected; or the 
need for systemic therapy such as corticosteroids or other 
immunosuppressive drugs for a total duration of six weeks or 
more, but not constantly, during the past 12-month period.  A 
60 percent evaluation requires evidence of exposure to more 
than 40 percent of the entire body or more than 40 percent of 
exposed areas affected; or the need for constant or near-
constant systemic therapy such as corticosteroids or other 
immunosuppressive drugs during the past 12-month period. Id.

Alternatively, the veteran's skin disorder may be rated under 
38 C.F.R. § 4.118, Diagnostic Code 7817 for exfoliative 
dermatitis which provides that a 10 percent rating is 
warranted for exfoliative dermatitis where there is any 
extent of involvement of the skin, and; systemic therapy such 
as therapeutic doses of corticosteroids, immunosuppressive 
retinoids, PUVA (psoralen with long-wave ultraviolet-A light) 
or UVB (ultraviolet-B light) treatments, or electron beam 
therapy is required for a total duration of less than six 
weeks during the past 12- month period.  A 30 percent rating 
warrants any extent of involvement of the skin, and; systemic 
therapy such as therapeutic doses of corticosteroids, 
immunosuppressive retinoids, PUVA or UVB treatments, or 
electron beam therapy required for a total duration of six 
weeks or more, but not constantly, during the past 12-month 
period.  A 60 percent rating is warranted where there is 
generalized involvement of the skin without systemic 
manifestations, and; constant or near-constant systemic 
therapy such as therapeutic doses of corticosteroids, 
immunosuppressive retinoids, PUVA or UVB treatments, or 
electron beam therapy required during the past 12-month 
period. Id.

Factual Background

Private clinical records dated between 1983 and 2000 were 
received showing that the veteran received treatment for 
generalized skin changes, to include pruritic scaling, 
erythema, and exudate of the feet, for which he was 
prescribed medication including corticosteroids.

Upon VA examination in August 2001, the veteran stated that 
he saw a dermatologist yearly for continuing infections of 
the feet for which Prednisone was prescribed when flare-ups 
were "bad."  The feet were described as very red and very 
erythremic with slightly increased temperature.  The skin 
blanched quickly and there were many fissures and pustules 
over and between the toes.  The examiner noted that the 
appellant's feet were very odiferous with a weeping serous 
fluid that soaked his socks.  All of the nailbeds were 
mycotic.  Multiple varicosities were observed, particularly 
involving the left foot. 

The veteran reported on ensuing VA dermatology examination 
later in August 2001 that his feet were itchy and 
occasionally tender but not painful.  He related that the 
only medication that improved foot rash was oral Prednisone 
but that the symptoms recurred after he stopped that 
medicine.  Physical examination on this occasion revealed 
subungual hyperkeratoses and dystrophy.  There was erythema 
on all the toes.  There was thick scale on the bottom of the 
feet.  Assessments of contact dermatitis likely secondary to 
rubber or latex or leather shoes and onychomycosis were 
rendered for which Lamisil was prescribed.  A photograph of 
the right foot was received in October 2001.

The veteran described frequent flare-up of symptoms that 
included swelling and draining in a letter received in 
October 2002. 

Pursuant to Board Remand in January 2004, a VA examination 
for skin disease purposes was conducted wherein it was 
indicated that there had been significant improvement in foot 
symptoms since the veteran was examined in August 2001.  It 
was noted that he still had occasional itching but that his 
toenails had cleared significantly.  It was reported that he 
had not used any medication in 2 1/2 years and had stopped 
using oral Prednisone, which he had taken intermittently in 
the past. 

Physical examination of the feet disclosed hyperpigmentation 
about the lower third of the legs, bilaterally.  No erythema 
was observed.  The toenails had onycholysis and were whitish 
yellow with minimal subungual debris.  The appellant was 
noted to have a thick callusing probable planter wart, and 
thick heavy callus over the second digit of the right foot 
and fourth digit.  There was a large raised hard yellowish 
white papule and callus on the side of the ball the foot, as 
well as heavy callus on the toenail and great toe.  
Assessments included onychomycosis that appeared to be 
resolved with clearing of the nails; although they remained 
thickened; and stasis dermatitis that had improved 
significantly since the last photos.  The examiner opined 
that current dermatologic involvement was less than five 
percent with little impact on the veteran's lifestyle.  It 
was added that mild itching persisted, but that there was no 
ulceration, exudate or neurological manifestations.

Legal Analysis

The evidence reflects that the veteran had a significant 
flare-up of skin symptomatology involving the feet in early 
August 2001 with substantial redness and erythema of the 
skin, many fissures and pustules, a malodorous weeping serous 
fluid and mycotic nails.  However, when examined later that 
month by VA, the symptoms appeared to have cleared 
substantially as no significantly inflammatory process was 
reported.  

Even during the flare up in 2001, the veteran reported seeing 
a dermatologist only once a year.  Given this fact, and the 
fact that his symptoms were shown to have abated shortly 
after the flare-up, the evidence is against a finding that he 
has constant exudation or itching.  The disability is 
confined to the feet, and only covers 5 percent of his body.  
Therefore, he does not have extensive lesions or marked 
disfigurement.  The Board, accordingly, finds that the 
evidence is against an evaluation in excess of 10 percent 
under the old criteria.

Upon most recent VA examination in February 2004, it was 
noted that the appellant had taken medication prescribed on 
VA examination in 2001 for three months with a resulting 
significant improvement in overall symptoms.  It was reported 
that he had discontinued the use of Predinsone completely.  
The record indicates that the veteran continues to experience 
occasional itching with dermatologic changes of the feet that 
include hyperpigmentation, stasis dermatitis, onycholysis and 
heavy callus formation.  

This evidence shows that the veteran has required systemic 
therapy for an average of six weeks out of twelve months, 
since the effective date of the new rating criteria 

Because the disability covers only five percent of the body, 
and is confined to a non-exposed area, it does not 
approximate the percentage requirements for an evaluation in 
excess of 30 percent under the new criteria.

In view of the evidence above, the Board finds that foot 
symptoms since inception of the claim, on the whole, have not 
been manifested by constant exudation or itching, extensive 
lesions, marked disfigurement, ulceration, extensive 
exfoliation, crusting, systemic or nervous manifestations, or 
exceptional repugnance, so as to warrant a higher disability 
evaluation under the rating criteria in effect for eczema.  
See 38 C.F.R. § 4.118, Diagnostic Codes 7813-7806 (prior to 
and on August 30, 2002. 

Under the circumstances, the Board finds that the 10 percent 
evaluation currently in effect adequately compensates the 
service-connected dermatitis and onychomycosis of the feet 
since the effective date of service connection.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

The Board finds that the preponderance of the evidence is 
against the claim for a higher rating for dermatitis and 
onychomycosis of the feet.  Consequently, the benefit-of-the- 
doubt rule does not apply, and the claim must be denied. 38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1991).


ORDER

An evaluation in excess of 10 percent for dermatitis and 
onychomycosis of the feet is denied.

	                        
____________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


